Citation Nr: 1011002	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative torn 
rotator cuff, right shoulder, evaluated as 20 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for carpal tunnel 
syndrome of the right wrist as secondary to the right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1986 to 
October 1989, and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in June 2009.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is needed on the 
Veteran's claims.  With regards to his claim for an increased 
rating for postoperative torn rotator cuff, right shoulder, 
the Veteran was last afforded a VA examination in February 
2008.  At his hearing, the Veteran specifically testified 
that he believed that his disability had increased in 
severity since the last examination. 

Considering that the Veteran has argued that his right 
shoulder disability has worsened, and the fact that the 
Veteran has not been afforded a comprehensive VA compensation 
and pension examination to assess the severity of his 
disability since February 2008, the Board finds that it is 
necessary to secure additional examinations to ascertain the 
Veteran's level of disability.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  The Board 
acknowledges that the Veteran's last examination was just 
under two years ago.  Nevertheless, the Court in Snuffer v. 
Gober held that it was error to deny a ratings claim based on 
results of an examination two years before.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Therefore, a remand is 
warranted for a new examination.

Further, during his personal hearing, the Veteran stated that 
his right shoulder disability prevented him for obtaining 
and/or retaining employment.  The Veteran has therefore 
raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court recently held that a request for 
TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  Therefore, on 
remand, the RO readjudication of the Veteran's claim for an 
increased disability rating for postoperative torn rotator 
cuff, right shoulder, should include the issue of TDIU.

Furthermore, the Board notes that the Veteran testified that 
he has been receiving benefits from the Social Security 
Administration (SSA) since 2007.  However, an inquiry into 
benefits from the SSA dated in December 2007 indicated that 
the Veteran had been denied benefits.  The Board notes that 
the Veteran is in receipt of a nonservice connected pension 
from VA since 2007; the Board wonders if that is what the 
Veteran was referring to when he mentioned receiving 
disability benefits.  Nevertheless, on remand, a new inquiry 
into benefits from the SSA should be done to determine 
whether the Veteran is in fact receiving SSA disability 
benefits.  If the Veteran is receiving SSA benefits, those 
records need to be obtained as they may pertain to the 
severity of his right shoulder disability.

With regards to both claims, the Board notes that the Veteran 
testified about the he continued to be treated at the Dallas 
VA Medical Center (VAMC).  Only records dated through January 
2008 are in the claims file.  On remand, updated treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's VA 
treatment records from the Dallas VAMC 
dated since January 2008.

2.  The AOJ should contact the Veteran and 
obtain details of any SSA disability 
claim, past or present.  If the Veteran 
has been awarded benefits, the AOJ should 
then contact SSA and obtain any records 
that are potentially related to the 
Veteran's right shoulder disorder.  

3.  The AOJ should thereafter schedule the 
Veteran for a VA examination by a medical 
professional with appropriate expertise to 
determine the current level of disability 
attributable to the Veteran's right 
shoulder disability.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The examiner should specifically 
undertake range of motion studies of 
the right shoulder and comment on the 
degree of disability due to functional 
losses such as pain, weakness, etc.  
All functional losses should be equated 
to additional loss of motion (beyond 
that shown clinically).  

The examiner should also provide an 
opinion as to whether there is any 
impairment of the humerus, to include 
loss of head, nonunion, fibrous union, 
recurrent dislocation at scapulohumeral 
joint, and malunion; any impairment of 
the clavicle or scapula, to include 
dislocation, nonunion, and malunion; 
and whether there is ankylosis of 
scapulohumeral articulation.

The examiner should also describe all 
current manifestations associated with 
the Veteran's right shoulder scar.  

The examiner should comment on whether 
the Veteran's postoperative torn 
rotator cuff, right shoulder, in and of 
itself, precludes him from obtaining or 
maintaining gainful employment.  
Rationale for that opinion should be 
provided.

The AOJ should ensure that the examination 
report comply with this remand and answers 
the questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal, to 
include entitlement to TDIU in connection 
with his increased rating claim, in light 
of all information or evidence received.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


